Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive.
Applicant argues that “one skilled in the art would not look to Han to modify DiFoggio” because “there is no indication in the instant application that a "high Q factor" is intended or even desirable” (see applicant’s remarks on page 10/17). As evidenced by Parlak US20190257730 (see the updated 103 rejection below), Parlak teaches that providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor (Parlak; [0059] providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor). Thus, DiFoggio in view of Han teaches the amended claim set and one skilled in the art would look to Han to modify DiFoggio to improving the minimum detectable mass of the sensor.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Specification
The amendment filed 10/21/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “maintaining, prior to the bonding, a gap between the electrode and the first layer” (see independent claim 16).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 16, the limitation “maintaining, prior to the bonding, a gap between the electrode and the first layer” presents new subject matter because the disclosure does not describe the sequence of “maintaining, prior to the bonding” the gap. For example, the gap could potentially be formed simultaneously with the bonding or in some other sequence. On page 7/17 of applicant’s remarks, applicant broadly advises that the claim amendments are found in the specification (without providing specific citations to pages, paragraphs, line numbers, etc.), but the remarks lack sufficient specificity to help the public with finding the support.
Claim(s) 17-19 is/are also rejected since it/they depend(s) from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Han et al. US11271543 as evidenced by Parlak US20190257730.
Regarding independent claim 1, DiFoggio discloses, in Figures 1-5,
An apparatus (DiFoggio; Fig. 1-5; piezoelectric resonator tuning fork 11) for obtaining downhole data (DiFoggio; col. 3:51-58 downhole fluid property measurement; col. 4:15-16 density and/or viscosity), comprising: a first piezoelectric layer (DiFoggio; second tuning fork section 24); a second piezoelectric layer (DiFoggio; first tuning fork section 23) having at least one trench extending a depth below a surface of the second piezoelectric layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21); and an electrode positioned within the at least one trench (DiFoggio; electrode 21); wherein the first piezoelectric layer is directly coupled to the second piezoelectric layer (DiFoggio; col. 4:20-22 bond 20).
DiFoggio does not disclose a gap between the electrode and the first piezoelectric layer.
Han teaches a gap between the electrode and the first piezoelectric layer (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus as taught by DiFoggio to include a gap between the electrode and the first piezoelectric layer as taught by Han for the purpose of having the gap act as a capacitor to achieve a high Q factor (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
As evidenced by Parlak, Parlak teaches that providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor (Parlak; [0059] providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor). Thus, one skilled in the art would look to Han to modify DiFoggio to improving the minimum detectable mass of the sensor.

Regarding claim 6, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein the trench depth is substantially equal to an electrode height (DiFoggio; Fig. 3-4).

Regarding claim 7, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein piezoelectric material forming the first piezoelectric layer and the second piezoelectric layer is the same, the respective piezoelectric materials being at least one of Lithium Niobate, Gallium Phosphate, or lead zirconate titanate (PZT) (DiFoggio; col. 4:4-5 “litium niobate”).

Regarding claim 8, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein the direct coupling between the first piezoelectric layer and the second piezoelectric layer is absent an intermediate bonding layer (DiFoggio; Fig. 3-4; col. 4:20-22 bond 20 is absent a layer of another substance).

Claim(s) 3-4, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Han et al. US11271543 as evidenced by Parlak US20190257730 as applied to claim 1 above, and further in view of Sui et al. US20210218384.
Regarding claim 3, modified DiFoggio teaches the invention substantially as claimed as described above, but does not teach further comprising: a connector at an end of the second piezoelectric layer, the connector formed by an exposed portion of the second piezoelectric layer, wherein a first length of the first piezoelectric layer is less than a second length of the second piezoelectric layer.
Sui teaches further comprising: a connector at an end of the second piezoelectric layer, the connector formed by an exposed portion of the second piezoelectric layer, wherein a first length of the first piezoelectric layer is less than a second length of the second piezoelectric layer (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus as taught by modified DiFoggio to include a connector at an end of the second piezoelectric layer, the connector formed by an exposed portion of the second piezoelectric layer, wherein a first length of the first piezoelectric layer is less than a second length of the second piezoelectric layer as taught by Sui for the purpose of creating a means for electrical connection for the apparatus to operate and to communicate its measurements (Sui; Fig. 2P; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding claim 4, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein the electrode is exposed at the connector (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding independent claim 9, modified DiFoggio teaches the invention substantially the same as described above in reference to independent claim 1, and
A system (DiFoggio; Fig. 1-5) for obtaining data in a downhole environment (DiFoggio; Fig. 1), comprising: a segment (DiFoggio; Fig. 1; the assembly of formation fluid tester 12 and piezoelectric resonator tuning fork 11) forming at least a portion of a downhole tool (DiFoggio; downhole tool 10), the downhole tool being conveyable into a wellbore (DiFoggio; Fig. 1); a tuning fork, forming at least a portion of the segment (DiFoggio; Fig. 1-5; piezoelectric resonator tuning fork 11), configured to evaluate at least one of viscosity or fluid density (DiFoggio; col. 3:51-58 downhole fluid property measurement; col. 4:15-16 density and/or viscosity), comprising: a first layer (DiFoggio; second tuning fork section 24); a second layer (DiFoggio; first tuning fork section 23) directly coupled to the first layer; an electrode (DiFoggio; electrode 21) positioned within the second layer; and an end of the second layer (DiFoggio; the left distal end of the first tuning fork section 23 shown in Fig. 4) a gap formed between the electrode and the first layer (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”) (Parlak; [0059] providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor).
Modified DiFoggio does not teach a connector arranged at an end of the second layer.
Sui teaches a connector arranged at an end of the second layer (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the tuning fork as taught by modified DiFoggio to include a connector arranged at an end of the second layer as taught by Sui for the purpose of creating a means for electrical connection for the tuning fork to operate and to communicate its measurements (Sui; Fig. 2P; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding claim 10, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein the connector includes an exposed area, not covered by the first layer, the exposed area providing access to the electrode (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding claim 11, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein both the first layer and the second layer are formed from a piezoelectric material (DiFoggio; col. 4:4-5 “litium niobate”).

Regarding claim 13, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein the electrode is positioned within at least one trench formed in the second layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21).

Regarding claim 14, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein an electrode height is one of less than a trench depth or equal to trench depth (DiFoggio; Fig. 3-4).

Regarding claim 15, modified DiFoggio teaches the invention substantially as claimed as described above, and further comprising: a data collection system secured to the connector, the data collection system electrically coupling to the electrode via the connector (DiFoggio; Fig. 1; downhole electronics 5).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Han et al. US11271543 as evidenced by Parlak US20190257730 as applied to claim 1 above, and further in view of Meng et al. US20110284949.
Regarding claim 5, modified DiFoggio teaches the invention substantially as claimed as described above, but does not teach wherein the trench depth is greater than an electrode height.
Meng teaches wherein the trench depth is greater than an electrode height (Meng; [0027] “first electrode has a height less than a depth of the grooves”).
Han teaches having an air gap that acts as a capacitor to achieve a high Q factor (Han; Fig. 2; the depth is the vertical height of the top of piezoelectric layer 130 and the electrode height; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the trench depth and electrode height as taught by modified DiFoggio so that the trench depth is greater than an electrode height as taught by Meng for the purpose of having an air gap that acts as a capacitor to achieve a high Q factor (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”) (Parlak; [0059] providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor).

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Han et al. US11271543 and Nakayama et al. US20120231218 as evidenced by Parlak US20190257730.
Regarding independent claim 16, modified DiFoggio discloses the invention substantially the same as described above in reference to independent claims 1 and 9, and
A method for forming a data collection component (DiFoggio; Fig. 1-5; piezoelectric resonator tuning fork 11), comprising: providing a second layer (DiFoggio; first tuning fork section 23), the second layer being formed from a piezoelectric material (DiFoggio; col. 4:4-5 “litium niobate”); forming at least one trench in the second layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21), the at least one trench extending below a surface of the second layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21); filling a portion of the at least one trench with an electrode (DiFoggio; electrode 21); preparing the surface of the second layer to a roughness (DiFoggio; Fig. 3-4; there is a particular roughness that already exists from manufacturing/preparation); and bonding a first layer (DiFoggio; col. 4:20-22 bond 20), formed from the piezoelectric material, directly to at least a portion of the second layer (DiFoggio; Fi1g. 3-4); and maintaining, prior to the bonding, a gap between the electrode and the first layer (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”) (Parlak; [0059] providing a high Q-factor yields the predictable result of improving the minimum detectable mass of the sensor).
Modified DiFoggio does not teach preparing the surface of the second layer to a roughness below a threshold value.
Nakayama teaches preparing the surface of the second layer to a roughness below a threshold value (Nakayama; [0027] polishing to a threshold value that “attains satisfactory bonding to the piezoelectric substrate utilizing van der Waals interaction”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified DiFoggio to include preparing the surface of the second layer to a roughness below a threshold value as taught by Nakayama for the purpose of achieving a satisfactory bond between piezoelectric substrates (Nakayama; [0027] polishing to a threshold value that “attains satisfactory bonding to the piezoelectric substrate utilizing van der Waals interaction”).

Regarding claim 17, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein bonding the first layer directly to at least the portion of the second layer is performed absent an intermediate bonding layer (DiFoggio; Fig. 3-4; col. 4:20-22 bond 20 is absent a layer of another substance).

Regarding claim 19, modified DiFoggio teaches the invention substantially as claimed as described above, and wherein the piezoelectric material is at least one of Lithium Niobate, Gallium Phosphate, or lead zirconate titanate (PZT) (DiFoggio; col. 4:4-5 “litium niobate”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Han et al. US11271543 and Nakayama et al. US20120231218 as evidenced by Parlak US20190257730 as applied to claim 16 above, and further in view of Sui et al. US20210218384.
Regarding claim 18, modified DiFoggio teaches the invention substantially as claimed as described above, but does not teach wherein a first layer length is less than a second layer length, further comprising: forming a connector at an exposed area of the second layer, the exposed area being uncovered by the first layer.
Sui teaches wherein a first layer length is less than a second layer length, further comprising: forming a connector at an exposed area of the second layer, the exposed area being uncovered by the first layer (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified DiFoggio to include wherein a first layer length is less than a second layer length, further comprising: forming a connector at an exposed area of the second layer, the exposed area being uncovered by the first layer as taught by Sui for the purpose of creating a means for electrical connection for the data collection component to operate and to communicate its measurements (Sui; Fig. 2P; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The NPL document (Liu et al. “Q-Factor Enhancement of Thin-Film Piezoelectric-on-Silicon MEMS Resonator…”) teaches the advantages of having a high Q-factor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/7/22